DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 January 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 5, 7 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daily et al. (hereinafter Daily, U.S. Patent 8,838,384) in view of Jahnkey (U.S. Patent Application Publication 2005/0179701)

Regarding Claim 1, Daily discloses:
A speech providing device (e.g. Figs. 1 and 2) comprising: 
a positioning sensor (e.g. position sensor 4; col. 5 lines 30 – 35);
a direction sensor (e.g. note use/calculation of orientation, direction of travel; col. 5 lines 50 – 60; and/or head gaze direction; col. 6 lines 20 – 23; and see point relative location and velocity calculator calculates the travel direction; col. 7 lines 50 - 55)
a memory that stores instructions (e.g. hardware and software components, see section I. Overview); and
a processor that executes the instructions (e.g. computer/processor; col. 4 lines 44 – 62),
wherein the instructions cause the processor to (e.g. software Fig. 2) perform:
acquiring a position of a user via the positioning sensor and a direction that the user is facing via the direction sensor (e.g. direction of travel… head gaze direction; col. 6 line 20 - 22 ; col. 12 lines 35 – 42; present location, position sensor location module; col. 5 lines 55 – 65; see also col. 7 lines 50 - 55); and 
acquiring an attribute of the user (e.g. user preferences; col. 7 lines 10 – 27; col. 10 lines 48 - 59)
specifying a specified area based on a degree of association between the attribute of the user and attributes of areas (e.g. push filter based on distance to object, 
providing a speech to the user corresponding to the specified area  (e.g. Push filters play a spatial audio element from the database 21 based on criteria Such as distance to the object, Velocity, and/or direction of travel… head gaze; col. 6 lines 15 – 23)
wherein, the speech is subjected to acoustic processing corresponding to the position of the user and a position of the specified area (e.g. logic and audio spatialization units receive real-time position data form the position sensor and provide spatialized audio signals based on software filters discussed herein; col. 4 lines 25 – 35; audio spatialization unit coupled to a plurality of speakers surrounding the user to provide spatialization effects; col. 4 line 63 – col. 5 line 29; see also col. 3 lines 45 – 61).
Daily fails explicitly disclose:
the acoustic processing includes reducing a low frequency range of the speech depending on at least one of:
a distance between the specified area and the user; or 
a second degree of association between attributes of the user and attributes of the specified area.
In a related field of endeavor (e.g. spatialized/positional audio processing and generation), Jahnke discloses a system that processes audio inputs to generate spatial information; para 45, based on the distance and orientation of the listener position and the sound producing object; para 56; including calculating and using attenuation values 
Modifying Daily to use the features of Jahnke discloses:
the acoustic processing includes reducing a low frequency range of the speech depending on (e.g. the spatialization of Daily, now further including the spatializing features of Jahnkey, specifically application of the low frequency band attenuation factor; paras 74, 81) at least one of:
a distance between the specified area and the user; or a second degree of association between attributes of the user and attributes of the specified area (e.g. positional and distance based attenuation factors of Jahnkey; paras 56, 74, 81).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Jahnkey to the system of Daily.  Doing so would have provided a similar system (e.g. spatialized audio system) in Daily, with the added benefits detailed by Jahnkey, specifically, using dynamic sound source and listener position based audio rendering to achieve high quality audio effects using only a moderate amount of increased audio processing as well as the other benefits listed in the summary section of Jahnkey; paras 20+.

Regarding Claim 2¸in addition to the elements stated above regarding claim 1, Daily in the combination further discloses:
acquiring an attribute of the user and providing (e.g. user control interface to activate different filter types, set categories etc… note also verbal commands such as “what is that?”; col. 6 lines 4 - 23, also see McDonalds discussion in section I. 

Regarding Claim 4¸in addition to the elements stated above regarding claim 1, Daily in the combination further discloses:
acquiring a content designated by the user (e.g. user control interface to activate different filter types, set categories etc… note also verbal commands such as “what is that?”; col. 6 lines 4 - 23, also see McDonalds discussion in section I. overview) and providing, to the user, the speech corresponding to the area corresponding to the acquired content from among a group of speeches corresponding to the specified areas existing in the direction that the user is facing on the basis of the position of the user (e.g. Push filters play a spatial audio element from the database 21 based on criteria Such as distance to the object, Velocity, and/or direction of travel… head gaze; col. 6 lines 15 – 23; audio spatialization unit coupled to a plurality of speakers surrounding the user to provide spatialization effects; col. 4 line 63 – col. 5 line 29; see also col. 3 lines 45 – 61).

Claim 5¸in addition to the elements stated above regarding claim 1, Daily in the combination further discloses:
providing the speech subjected to acoustic processing corresponding to a positional relationship between the user and the specified area, to the user (e.g. Push filters play a spatial audio element from the database 21 based on criteria Such as distance to the object, Velocity, and/or direction of travel… head gaze; col. 6 lines 15 – 23; also see McDonalds discussion in section I. overview; audio spatialization unit coupled to a plurality of speakers surrounding the user to provide spatialization effects; col. 4 line 63 – col. 5 line 29; see also col. 3 lines 45 – 61).

Regarding Claim 7¸in addition to the elements stated above regarding claim 1, Daily in the combination further discloses:
providing the speech depending on a change in the position of the user or a change in the direction that the user is facing (e.g. Push filters play a spatial audio element from the database 21 based on criteria Such as distance to the object, Velocity, and/or direction of travel… head gaze; col. 6 lines 15 – 23; also see McDonalds discussion in section I. overview; audio spatialization unit coupled to a plurality of speakers surrounding the user to provide spatialization effects; col. 4 line 63 – col. 5 line 29; see also col. 3 lines 45 – 61; note also updates of position and orientation; col. 8 lines 4 – 21).

Regarding Claim 8¸in addition to the elements stated above regarding claim 1, Daily in the combination further discloses:


Regarding Claim 9¸in addition to the elements stated above regarding claim 7, Daily in the combination further discloses:
providing a speech changed from the speech corresponding to the specified area existing in the direction that the user is facing depending on a change in the direction that the user is facing, to the user (e.g. provide for the spatialization of the audio clips in accordance with the position and orientation updates received from the Audio Queue 30. The DSP 32 determine to which speakers the sound will be sent, relying on the position and orientation of the vehicle in relation to the position estimate and orientation estimate associated with the audio clip; col. 8 lines 4 – 22).

Regarding Claim 10¸in addition to the elements stated above regarding claim 1, Daily in the combination further discloses:
wherein the memory stores speech data indicating the speech and the specified area so as to be associated mutually (e.g. The audio clips are preferably stored in a 
wherein the instructions cause the processor to perform:
reading from the memory the speech data associated with the specified area existing in the direction that the user is facing on the basis of the position of the user and providing the speech data to the user (e.g. information which might be retrieved from the database… the one or more audio clips that (i) are associated with the category “restaurants' and (ii) whose associated position(s) is(are) within the latitudinal and longitudinal bounds provided by the Initial Location Filter; col. 6 line 48 – col. 7 line 10).

Regarding Claim 11¸in addition to the elements stated above regarding claim 1, Daily in the combination further discloses:
wherein the speech is a speech being emitted or collected in the specified area (e.g. note interface for collecting and categorizing spatialized audio… based on distance to the object and or direction of travel; col. 6 lines 3 – 22; consider also sound is rendered as thought to appear to originate at the locations position in the real world; I. Overview; and finally consider the ability for audio transparency where live external sounds are filtered an amplified that are spatialized; col. 9 lines 30 – 40).

Allowable Subject Matter
Claims 12 – 14, 16 – 19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654